Sharp and Broadhead with whom was Thomas J. C. Fagg

on motion for rehearing.
1. The question of most importance, so far as the Railroad Company is concerned, is the validity of the act of 1868, as an amendment to the charter of the company passed in 1859. Upon this point the court as constituted hy the selection of a special Judge seems to be divided in such manner as to leave it in doubt as to what is really decided. The special Judge holds the act of 1868 to be wholly illegal and void. Judge Wagner dissents, and Judge Bliss expresses no opinion. It is certainly a grave question, both as it affects the county of Saline and the railroad corporation, leaving both in a state of uncertainty in reference to their respective rights and liabilities.
2. The power of the legislature to amend the charter of a Railroad Company, so as to extend the line of its road, and also to construct branches is conceded by all the members of the court. Now as to the powers, rights, privileges and franchises that will be carried by such amendment there is no expression of opinion except by the special Judge, and it is submitted that upon the idea that the original charter prohibited the company from crossing the Missouri River, this is really the controlling point in importance in.the whole case. It is be-lived that the best interests of the State at large as well as the parties.directly affected by the proceeding will be directly sub-served by the re-argument and re-consideration of this qnestion. It is claimed that the opinion of the special Judge is in conflict with the decision of this court in State ex rel., Circuit Attor*394ney vs. Cape Girardeau and State Line Railroad, 48 Mo. 468.
3. The force and effect of the act- of March 24th 1868 asa declaratory statute was not presented to the court at all. The object of that statute was to render certain that which was not certain as to the Western terminus of the road as fixed by t he act of Í859. In other words, it was a legislative, interpretation of the act of 1859 which did not conflict with any judicial construction of it nor did it affect any vested rights under it. It was not retrospective but operated entirely in futuro, and therefore it was competent for the legislature to pass it and thereby fix the route of the road so as to authorize any county on the same side of the river to subscribe to the capital stock.